Title: To Thomas Jefferson from John Bondfield, 14 October 1786
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 14 Oct. 1786. Expects the “Intendant General” to arrive in a few days; will immediately procure clearance for the 34 cases now ready and any others which may arrive; will ship on the Commerce if she is still in port. Asks TJ to honor two drafts: one for 498 livres for articles shipped for his personal account; the other for 1,502 livres for his advances for shipping the arms for Virginia; will send a general account and draw for the balance when the transaction is completed. “The Contract Ships arrive but none others tho we have given every encouragement and have considerable funds on the other side that are greatly in retard.” This discourages new speculation.
